DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, +, -/+, +, +, - as disclosed in the first through third embodiments (only the power of the fourth lens is different between each disclosed embodiment), does not reasonably provide enablement for any other power arrangement including +, +, +, +, +, +, + or -, -, -, -, +, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant also includes a limitation in claim 13 where the first lens is negative. The applicant states in paragraph [0021] that the first lens may be . 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a seven lens system. Claim 1 recites that the fifth lens is positive satisfies a shape requirement of the image-side surface thereof. The nature of the invention is drawn to a seven lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The Applicant has disclosed a two working model using the power arrangement of +, -, +, -/+, +, +, -. The applicant states that the first lens may be negative, but no working model of this lens system is provided. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a 
	The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the Applicant’s claim using the Applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the Applicant’s disclosure of just two power arrangements is enabling for the creation of every other power arrangement unless the Applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power and/or shape of a single lens. Modifying the first lens to be negative, for example, would lead to a change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 8, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (PGPUB 20140376105).


a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially arranged along an optical axis from an object side toward an image side (L1-L7), 
wherein the fifth lens has positive refractive power, a focal length of the fifth lens is smaller than an overall focal length of the optical imaging system (See at least Table 4), and 
-0.38 ≤ R10/f ≤ -0.32 (R10 = -2.301 and f = 6.91 giving -0.33), 
where R10 is a radius of curvature of an image-side surface of the fifth lens and f is the overall focal length of the optical imaging system.

Regarding claim 8, Sekine discloses wherein the first lens has positive refractive power, an object-side surface of the first lens is convex, and an image-side surface of the first lens is concave (Table 4).

Regarding claim 9, Sekine discloses wherein the second lens has negative refractive power, an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (Table 4).

Regarding claim 10, Sekine discloses wherein the third lens has positive refractive power (Table 4).

Regarding claim 12, Sekine discloses wherein the sixth lens has positive refractive power, an object-side surface of the sixth lens is concave, and an image-side surface of the sixth lens is convex (Table 4 and note that the lens is aspheric with inflection points).

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (USPAT 4981344).

Regarding claim 1, Ueda discloses an optical imaging system comprising: 

wherein the fifth lens has positive refractive power, a focal length of the fifth lens is smaller than an overall focal length of the optical imaging system (See at least Table 9 where L5 has a focal length of 81.0), and 
-0.38 ≤ R10/f ≤ -0.32 (R10 = -45.773 and f = 140 giving -0.327), 
where R10 is a radius of curvature of an image-side surface of the fifth lens and f is the overall focal length of the optical imaging system.

Regarding claim 13, Ueda discloses wherein the first lens has negative refractive power, an object-side surface of the first lens is concave, and an image-side surface of the first lens is concave (Table 9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine.

Regarding claim 2, Sekine discloses wherein f5/f = 0.9348 but does not disclose wherein 0.88 ≤ f5/f ≤ 0.93, where f5 is a focal length of the fifth lens. The difference between the prior art and the claimed range is 0.0048. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy 0.88 ≤ f5/f ≤ 0.93 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to image quality for particular utilities.

Regarding claim 3, Sekine does not disclose wherein 0.8 < f1/f < 0.9, where f1 is a focal length of the first lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.8 < f1/f < 0.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the focal length of the first lens or the system such that the range above was satisfied motivated by improving image quality.

Regarding claim 4, Sekine discloses wherein TTL/f is 1.376 (Table 4). Sekine does not disclose further comprising an image sensor configured to convert light incident on the image sensor through the 
The difference between the prior art and the claimed range is 0.076. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy TTL/f < 1.3 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 5, Sekine does not disclose wherein 0.41 mm < T3 < 0.48 mm, where T3 is a thickness of the third lens at the optical axis.
 However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.41 mm < T3 < 0.48, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the width of the third lens motivated by reducing the size of the device.

Regarding claim 6, Sekine does not disclose wherein 0.26 mm < T4 < 0.35 mm, where T4 is a thickness of the fourth lens at the optical axis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.26 mm < T4 < 0.35 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the width of the fourth lens motivated by reducing the size of the device.

Regarding claim 7, Sekine does not disclose wherein 0.45 mm < T5 < 0.57 mm, where T5 is a thickness of the fifth lens at the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.45 mm < T5 < 0.57 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one 

Regarding claim 14, Sekine discloses an optical imaging system comprising: a first lens having positive refractive power (L1 and see Table 4 for this power and each of the following lenses), a second lens having negative refractive power (L2), a third lens having positive refractive power (L3), a fourth lens having positive or negative refractive power (L4), a fifth lens having positive refractive power (L5), a sixth lens having positive refractive power (L6), and a seventh lens having negative refractive power (L7), the first to 26013057.1725 seventh lenses being sequentially arranged along an optical axis from an object side toward an image side (Fig. 7).
Sekine discloses wherein f5/f = 0.9348 but does not disclose wherein 0.88 ≤ f5/f ≤ 0.93, where f5 is a focal length of the fifth lens. The difference between the prior art and the claimed range is 0.0048. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy 0.88 ≤ f5/f ≤ 0.93 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to image quality for particular utilities.

Regarding claim 15, Sekine does not disclose wherein, among the first to seventh lens, an absolute value of a focal length of the seventh lens is the smallest, an absolute value of a focal length of the first lens is the second smallest, and an absolute value of the focal length of the fifth lens is the third smallest.
However, Sekine does disclose wherein the first, fifth and seventh lenses are the three lenses with the smallest power (Table 4), where |f1| = 7.24, |f5| = 6.46 and |f7| = 6.65. Each lens is close enough in absolute power that a normal adjustment in focal power for particular utilities would result in the claimed power order. 


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy |f7|<|f1|<|f5|, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the focal length of the fifth lens of Sekine to be larger than the first lens motivated by improving image quality for particular utilities.

Regarding claim 16, modified Sekine discloses wherein an absolute value of the focal length of the fifth lens, and an absolute value of a focal length of the seventh lens are all smaller than the overall focal length of the optical imaging system (Table 4).
Sekine does not disclose an absolute value of a focal length of the first lens is smaller than the overall focal length of the optical imaging system (7.24>6.91).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first lens focal length be less than 6.91, since it has been held that where the 

Regarding claim 17, modified Sekine discloses wherein the fifth lens comprises an object-side surface that is concave in a paraxial region and an image-side surface that is convex in the paraxial region (Table 4 and Fig. 7).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine in view of Lai et al. (PGPUB 20170336606).

Regarding claim 11, Sekine teaches that the third lens is aspheric (Table 4), but does not disclose wherein at least one inflection point is included on an object-side surface of the third lens.
However, Lai teaches that an aspheric lens may include inflection points for correcting off-axis aberrations ([0043]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sekine and Lai such that the third lens included an inflection point on the object-side surface motivated by improving image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872